DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/14/2020, which have been accepted and made of record.  Claims 1-20 are pending and as previously presented.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 9 simulating how a measurement apparatus would measure the metrology target and the metrology target design being a set of data describing a physical configuration of the metrology target” (emphasis added), cannot be found on the original disclosure of the invention. In addition, applicant have failed to provide citations of portions of the original disclosure of the invention where support can be found.  Clarification and correction is required.
Dependent claims 2-8, 10-15 and 17-20 are rejected under 35 USC 112(a) or  35 USC 112 (pre-AIA ), first paragraph for the reasons explained above with respect to their respective independent clams 1, 9, 16.

 Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. With respect to claims 1, 9 and 16 applicant argues on third paragraph of Rejection under 35 USC 112 section of page 7, that support for the newly added limitations of “the simulation of measurement simulating how a measurement apparatus would measure the metrology target and the metrology target design being a set of data describing a physical configuration of the metrology target” can be found on Figure 5 and paragraphs [0064], [0065] of the specification and submits that the rejection under 35 USC 112(a) should be withdrawn.
In response, the examiner disagrees.  Even if examiner agrees that the metrology target design can be a set of data describing a physical configuration of the metrology target, however, although, paragraph 0064 of the original disclosure of the  how a measurement apparatus would measure the metrology target (emphasis added).  In addition, the examiner submits that the referenced module 77 is merely defining the performance of a metrology system used with the metrology target and thus the performance of the metrology target when used with the metrology system and not simulating how measurement apparatus would measure the metrology target. Therefore, the rejections under 35 USC 112(a) are maintained. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864